Citation Nr: 1512147	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a low back disability, to include lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that at the time of her January 2015 hearing, the Veteran reported that she was an employee of the RO in St. Petersburg, Florida.  In May 2014 the Veteran indicated that jurisdiction was with the RO in Roanoke, Virginia, and requested that her appeal be moved to the RO in St. Paul, Minnesota.  

The Veteran was afforded a January 2015 Travel Board hearing.  At that time, she submitted new medical evidence along with a waiver of Agency of Original Jurisdiction review.

The appeal to the issues of entitlement to service connection for gastroesophageal reflux disease and a low back disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.   


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, sleep apnea began during service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Sleep Apnea

A review of the service treatment records reveals no complaints, findings or diagnoses of a sleep disorder to include sleep apnea.

At her January 2015 Board hearing the Veteran reported that she snored loudly while in service, requiring her squadron leader to turn her while she slept, and that she had been told she made choking noises in her sleep.  In April 2011 her ex-husband reported witnessing the Veteran's symptoms since 1981, to include snoring, struggling breathing during sleep, and feeling tired during the day.  A layperson is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds these reports credible, because they are internally consistent and support one another and there is no evidence to impugn their credibility

The record shows that the appellant was diagnosed with sleep apnea in about 2009.

In June 2014, a private physician indicated that the Veteran had constant symptoms of obstructive sleep apnea episodes while on active duty.  The Veteran reportedly continued to experience persistent daytime hypersomnolence.  The VA examiner indicated that it was as likely as not that the Veteran's current diagnosis of obstructive sleep apnea was a natural progression of the disease process in service.  The examiner based this opinion on the Veteran's service treatment records and statements from her family regarding the appellant's continued symptoms.  

Here, credible lay testimony established the fact that the Veteran began experiencing symptomatology during service that was later diagnosed as sleep apnea.  A medical opinion has linked onset of the Veteran's sleep apnea to her time in service.  

Accordingly, the criteria for service connection have been met and service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.  



REMAND

A review of the service treatment records reveals that the appellant was treated for low back pain in November 1980.  The clinical assessment was that she had poor posture.  

The service treatment records reveal no complaints or findings pertaining to gastroesophageal reflux disease.  The appellant was treated one in March 1982 for colitis, and once again in January 1980 for a stomach ache.

The appellant was seen for a VA examination in May 2011.  Based on the Veteran's self-reported history that she was treated for lumbosacral strain and back pain while in service, the examiner opined that it was at least as likely as not that her current back pain was related to back pain treated in service.  Significantly, in a June 2011 addendum following a review of the claims folder, the May 2011 VA examiner concluded that without documentation of in-service low back pain, the history did not correlate, and the nexus opinion now considered it was less likely than not that the Veteran's current back pain was related to in-service back pain.  The clear inference here is that the May 2011 examiner did not find a chronic back disorder inservice.

Following a November 2011 VA examination of the appellant's spine, a VA examiner diagnosed the Veteran with a lumbar strain.  The examiner opined, however, that it was less likely than not, i.e., there was less than a 50/50 chance, that the appellant's low back pain was caused by or a result of the Veteran's military service.   The examiner noted that the appellant was only seen once while on active duty, there was no evidence of back trauma, and that the current disability did not appear to be a continuation of the disorder for which the claimant was seen inservice.

Following an October 2012 VA examination for gastroesophageal reflux disease, the examiner opined that the Veteran's disorder was less likely than not incurred in or caused by her service.  The examiner indicated that the Veteran's first complaints of epigastric discomfort were diagnosed as epigastric distress in 1985, and resolved.  The Veteran then experienced symptoms that were diagnosed as "[probable gastroesophageal reflux disease]" in 1991.  The examiner discussed various other documented stomach problems and diagnoses, to include the fact that between 1985 and 1989 the appellant was not treated for a stomach disorder to include gastroesophageal reflux disease, and concluded that there was no documentation of in-service symptoms related to the Veteran's current gastroesophageal reflux disease.  Rather, her symptoms, diagnosis and treatment did not begin until 1991, i.e., eight years postservice.  

Following a June 2014 private examination of the Veteran's low back and gastrointestinal system, Michael Timpone, M.D., opined that it was at least as likely as not that the appellant's lumbar strain was a natural progression of the disease process noted in service, rather than from a later motor vehicle accident.  Dr. Timpone also opined that it was as likely as not that the Veteran's gastroesophageal reflux disease  was a natural progression of the disease process noted in service.  

At her January 2015 Board hearing the Veteran indicated that she sought treatment for low back pain and was given muscle relaxers while in service.  She contended that her back symptoms began when carrying approximately 50 pound bags while assigned to "mobility."  With respect to symptoms relating to gastroesophageal reflux disease she reported that she experienced stomach pains in service, and that she was told to take heartburn medication.  

The foregoing opinions while helpful, are not complete.  In this regard, neither the VA opinions nor the private 2014 opinion are offered by either an orthopedist, neurologist, or gastroenterologist.  Moreover, the evidence of record arguably raises questions about the reliability of the appellant's self-reported history to the 2014 private examiner given the fact that she was frequently seen for numerous other disorders during her military service, yet despite her current claim of chronic impairment inservice, there is a paucity of pertinent contemporaneously documented treatment.  Therefore, the Board finds further development to be warranted.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and ask that she identify any VA and/or private treatment records pertaining to either a low back disorder or gastroesophageal reflux disease which have yet to be considered by VA.  Thereafter, the RO should undertake all appropriate development.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran's VBMS and Virtual VA files must be made available for review and consideration by a gastroenterologist and an orthopedist.  Each physician must review the record prior to offering the requested opinions discussed below.

Following her/his review of the Veteran's VBMS and Virtual VA files the gastroenterologist must opine whether it is at least as likely as not that gastroesophageal reflux disease is related to the appellant's military service.  In offering any opinion the physician must specifically consider the service treatment records, and must address the private opinion offered by Michael Timpone, M.D. in June 2014.  A complete rationale should accompany any opinion provided.

Following her/his review of the Veteran's VBMS and Virtual VA files, the orthopedist must opine whether it is at least as likely as not that any diagnosed low back disorder is related to the appellant's military service.  In offering any opinion the physician must specifically consider the service treatment records, and must address the private opinion offered by Michael Timpone, M.D. in June 2014.  A complete rationale should accompany any opinion provided.

The reviewing physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since she served on active duty.  The physicians are advised that while the Veteran is not competent to state that she has suffered from a specific low back disorder or from gastroesophageal reflux disease since service, she is competent to state that he has had low back and stomach pain since active duty.  The physicians are further advised, however, that while the absence of inservice corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  The AOJ must ensure that the physician opinions are in complete compliance with the directives of this remand.  The AOJ must ensure that the physicians documented their consideration of all pertinent records that are part of the Virtual VA and VBMS data bases.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  The AOJ should then readjudicate the Veteran's claims.  Should either benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim since April 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case. The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


